Citation Nr: 1753007	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 and from August 1960 to August 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

In July 2015, the Board denied the benefit sought on appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In an August 2016 memorandum decision, the Court vacated the Board's July 2015 decision and remanded the case to the Board for readjudication consistent with the memorandum decision.  

In May 2017, the Board referred the case for a Veterans Health Administration (VHA) medical expert opinion.  The VHA opinion was received in July 2017, and the appeal is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent during active service.

2.  Symptoms of renal cell carcinoma were not chronic in service and continuous since service separation and renal cell carcinoma did not manifest to a compensable degree within one year of service separation.

3.  Renal cell carcinoma is not etiologically related to active service or to herbicide exposure in service.



CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  There are multiple potential ways to establish service connection.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Malignant tumors are a "chronic disease" listed under 38 C.F.R. § 3.309(a).  As the Veteran has been diagnosed with renal cell carcinoma, the provisions of 38 C.F.R. § 3.303(b) will be considered.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain disorders including non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, multiple myeloma, prostate cancer, cancers of the lung, bronchus, larynx, trachea, chronic lymphocytic leukemia, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that renal cell carcinoma is related to herbicide exposure in service.  His DD Form 2014 shows that he had active service in the Republic of Vietnam.  Accordingly, he is presumed to have been exposed to an herbicide agent during service.  However, as renal cell carcinoma is not included in the indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  Even though presumptive service connection is not warranted, he is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran was diagnosed with renal cell carcinoma in October 2008, with surgical excision of the tumor mass in November 2008.  After a review of all the evidence, lay and medical, renal cell carcinoma was not incurred in service and is not related to herbicide exposure in service.    

First, service treatment records do not reflect complaints, treatment, or diagnoses related to renal cell carcinoma in service.  Genitourinary system examinations were normal at enlistment examinations in April 1973 and January 1975 and at separation in April 1977.  Instead, VA and private treatment records show that the Veteran was diagnosed with renal cell carcinoma decades post-service in 2008.  While he was treated for interstitial cystitis and hematuria beginning in 2000, it was not until an October 2008 MRI that showed findings suggestive of renal cell carcinoma.  He underwent a partial nephrectomy on November 2008 and the pathology report identified excision of clear-cell carcinoma of the kidney.  For these reasons, the symptoms of renal cell carcinoma were not chronic in service and continuous since service separation, nor did renal cell carcinoma manifest to a compensable degree within one year of service separation.  

Next, renal cell carcinoma is not etiologically related to service, to include exposure to an herbicide agent in service.  The Veteran submitted a private November 2008 opinion from Dr. M.I., his treating physician, who stated that there seemed to be a higher incidence of cancers, like the Veteran's, with exposure to Agent Orange.  While the opinion identifies a statistical correlation between renal cell carcinoma and Agent Orange exposure, it does not identify a causal relationship for the purpose of service connection.  Accordingly, this opinion is insufficient evidence of a nexus or relationship between current renal cell carcinoma and in-service herbicide exposure. 

Further, the Board finds that an April 2013 VA opinion is also not probative in this case.  The August 2016 memorandum decision indicated that the Board should carefully consider whether the VA examiner reviewed documents held in the paperless format.  The electronic records are comprised predominantly of procedural documents, to include notification letters and decisions.  The only evidence included in the electronic record are VA treatment records dated from September 2009 to February 2013.  While the April 2013 VA examiner stated that he read the claims file, he also indicated that he reviewed VA electronic records on CPRS, citing relevant VA treatment.  Thus, the relevant evidence of record was reviewed.   

With respect to the adequacy of the opinion, while the April 2013 VA examiner opined that it was less likely than not that the Veteran's cancer was related to active service, his reasoning was based largely on studies provided by the National Academy of Sciences (NAS) and the lack of a finding of presumptive service connection.  The August 2016 memorandum decision indicated that the April 2013 VA opinion was not adequate as the evidence suggested that the examiner related entirely on the NAS report to reach his decision.  

The Court has held, in Polovick v. Shinseki, that an examiner addressing causation between a disorder and herbicide exposure may not base his opinion on a National Academy of Sciences report alone.  Otherwise, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet.App. 48, 55 (2009).  As such, the Board has assigned little probative weight to the April 2013 VA opinion.   

The Board requested a VHA opinion to help resolve the question of whether renal cell carcinoma was related to herbicide exposure in service.  In a July 2017 opinion, a VHA clinician failed to relate the Veteran's renal cell carcinoma to in-service herbicide exposure.  In providing the opinion, the VHA clinician discussed the Veteran's medial history, to include normal genitourinary system examinations in service, post-service treatment for interstitial cystitis which he found had no bearing on the case as the diagnosis did not appear to be related to renal cell carcinoma, and the November 2008 opinion from Dr. M.I., which he correctly noted suggested a correlation, but did not imply causation between herbicide exposure and renal cell cancer.  

The VHA clinician noted review of the claims file.  While he did not specify whether electronic records were reviewed, VA treatment records dated from September 2009 to February 2013 did not reflect specific treatment for renal cell carcinoma, and the record indicated that there was no recurrence of the condition.    Thus, any failure to review the electronic records does not undermine the adequacy of the VHA clinician's report in light of his discussion of the relevant medical evidence in this case.  

The VHA clinician also discussed potential risk factors for renal cell carcinoma as it applied to the Veteran.  He reasoned that the Veteran had some risk factors (age, male gender, obesity) that did potentially increase his risk and noted that he had the type of renal cell carcinoma that was increasingly identified with frequent use of imaging (a small low grade tumor).  He stated that there was an increasing incidence of these tumors epidemiologically, and the Veteran fell into this area.  The VHA clinician, therefore, opined based on the Veteran's history, risk factors, and increasing incidence of identification of renal cell masses, that it is less likely than not that the Veteran's renal cell carcinoma was related to herbicide exposure.  The Board finds that the opinion is probative as it was based on the examiner's own medical expertise and discussion of the relevant evidence of record.  

The evidence of record does not otherwise establish a nexus between renal cell carcinoma and the Veteran's herbicide exposure.  Accordingly, service connection is not warranted.   For the reasons discussed above, a preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has met its duties to notify and assist.  

The RO issued December 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA and private treatment records, a VA examination, and a VHA medical opinion are associated with the record.  While an April 2013 VA opinion is inadequate, a July 2017 VHA opinion adequately addressed the question of whether renal cell carcinoma was likely related to herbicide exposure in service based on the Veteran's medical history, and the VHA medical specialist included an adequate rational for the opinion provided.  Accordingly, VA's duty to assist the Veteran with respect to obtaining VA examination or opinion has been met. 

The Veteran has not otherwise raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  



ORDER

Service connection for renal cell carcinoma is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


